Title: To Thomas Jefferson from Nathaniel Macon, 25 September 1801
From: Macon, Nathaniel
To: Jefferson, Thomas


Sir
Warrenton 25 Septr. 1801
I have been requested to name Col John Pugh Williams to you for an appointment either in the collection of the revenue or as a Consul at some foreign port; I only write now to inform you that such a request has been made, but shall delay saying any thing on the subject untill I see you at Washington in December, I wish to make some enquiries before I undertake to recommend, and hope to do it, before the meeting of Congress, although the blame of improper appointments will in a great measure constitutionally attach to you; In justice & equity, those who recommend, should have a share of the responsibility, I am with the utmost respect
Sir yr. most obt. sert
Nathl Macon
